Case 4:20-cr-00271 Document9 Filed on 07/01/20 in TXSD Page 1 of 2

United States Courts
Southern District of Texas
FILED
JUL 01 2020
UNITED STATES DISTRICT COURT bevdJ ,
SOUTHERN DISTRICT OF TEXAS . + Bradley, Clerk of Court
HOUSTON DIVISION
UNITED STATES OF AMERICA § ff 9 0 0 9 "7 -
§
V. § CR. NO. H-20-
§
HEIDI LIN HUBBARD § MAGISTRATE NO. H-20-931-MJ
INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

(POSSESSION OF STOLEN MAIL - 18 U.S.C. § 1708)
From on or about October 23, 2018 until on or about May 25, 2020, in the

Houston Division of Southern District of Texas,

HEIDI LIN HUBBARD,
Defendant herein, did possess letters, checks, bank cards and other mail items, which had
been stolen from the United States Mail, knowing that said items had been stolen.

In violation of Title 18, United States Code, Section 1708.

COUNT 2
(AGGRAVATED IDENTITY THEFT- 18 U.S.C. § 1028A)
From on or about October 23, 2018 until on or about May 25, 2020, in the
Houston Division of the Southern District of Texas,
HEIDI LIN HUBBARD,
Defendant herein, did knowingly transfer, possess and use, without lawful authority, a
means of identification of another real person, that is, the name and date of birth of

victims M.A. and A.O., during and in relation to violations of Title 18, United States
Case 4:20-cr-00271 Document9 Filed on 07/01/20 in TXSD Page 2 of 2

Code, Section 1344 (Bank Fraud) and Title 18, United States Code, Section 1343 ( Wire
Fraud).

In violation of Title 18, United States Code, Section 1028A.

TRUE BILL:

Original signature on File
FOREPERSON OF THE GRAND JURY

Sarat

 

a

yey 7 duleme

Adee
Cr United States Attorney
